Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered January 31, 2003 in a proceeding pursuant to Social Services Law § 384-b. The order revoked a prior order suspending judgment, terminated respondents’ parental rights and transferred the guardianship and custody rights of the child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order revoking a prior order suspending judgment based upon her failure to comply with the conditions of that order, terminating her parental rights and transferring the guardianship and custody rights of the child to petitioner. The record supports Family Court’s determination that respondent violated the conditions of the suspended judgment despite petitioner’s due diligence (see Matter of Craig L., 2 AD3d 1461 [2003]). The contention of respondent that her parental rights were improperly terminated because she is legally incapacitated due to her status as a minor is raised for the first time on appeal and thus is not preserved for our review (see Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). In any event, that contention lacks merit. After making a finding of permanent neglect, the court is “concerned only with the best interests of the child” (Matter of Star Leslie W., 63 NY2d 136, 147 [1984]; see Matter of Saboor G, 303 AD2d 1022, 1023 [2003]). Contrary to respondent’s further contention, the court, consistent with the goal of expedited permanency planning under the Adoption and Safe Families Act, properly made immediate findings of neglect and due diligence (see L 1999, ch 7; see generally Matter of Marino S., 293 AD2d 223, 227 [2002], affd 100 NY2d 361 [2003], cert denied — *1157US — 124 S Ct 834 [2003]). Present—Pine, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.